ACCEPTED
                                                                                     06-18-00034-CR
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                  5/11/2018 11:57 AM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                        IN THE COURT OF APPEALS
                           Sixth Appellate District
                                State of Texas                      FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
BOBBY RAY TURNER,                                            5/11/2018 11:57:32 AM
             Appellant                                            DEBBIE AUTREY
                                                                      Clerk
v.                                               NO. 06-18-00034-CR
                                                 Trial Court #16F0481-102
STATE OF TEXAS,
             Appellee

                    MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Bobby Ray Turner, Appellant, by and through his

below named Attorney and pursuant to Texas Rules of Appellate Procedure,

hereby requests an extension of the time period for the filing of the Appellant’s

Brief and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 102nd Judicial District Court of Bowie

      County, Texas. The date of the Judgment is February 13, 2016, with

      sentence being imposed by the trial court on February 13, 2016.

B.    The case was styled, “State of Texas v. Bobby Ray Turner, Cause No.

      16F0481-102.

C.    Appellant was convicted of the offense of Burglary of Habitation with
     Prior Felony Conviction.

D.   Punishment was assessed by the jury to 20 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed May 8, 2018.

F.   Appellant requests an extension of the filing of Appellant’s Brief for

     Three days, making the Appellant’s Brief due on May 11, 2018.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court. On May 6, 2018, Appellant’s counsel’s

     brother in law was found deceased in his home in Texarkana. He was

     without any other family in the area, and Appellant’s counsel and wife

     were required to make arrangements, secure his property and notify

     family who live out of town.

H.   There has been one previous requests for extensions in this cause.

I.   Counsel for Appellant has contacted the Assistant Criminal District

     Attorney for Bowie County, Texas, who is assigned to this matter and he

     has no objection to the request of the Appellant.

                                     II.

     Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.



                                      2
                                  PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                    Respectfully submitted,

                                    Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                       CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Randle Smolarz, 601 Main Street, Texarkana, Texas, on this the 11th day of
May 2018.

                                    Alwin A. Smith
                                    Alwin A. Smith




                                      3